Citation Nr: 0203565	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  00-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury with intervertebral disc syndrome, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1977 
and from March 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 40 percent rating for the 
veteran's service connected low back disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's low back is not ankylosed or characterized 
by a vertebra fracture, and is not productive of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a low back injury with intervertebral disc 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected residuals of a 
low back injury with intervertebral disc syndrome should be 
rated higher than the current 40 percent rating.  
Specifically, the veteran asserts that his residuals of a low 
back injury with intervertebral disc syndrome causes low back 
pain, which radiates into his legs, feet and toes, numbness, 
tingling, and paresthesias.

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  In 
a December 2000 letter, the RO notified the veteran of this 
new law and explained VA's duty to notify him about his claim 
and to assist him in obtaining evidence.  Moreover, as set 
forth below, the RO's actions throughout the course of this 
appeal satisfied the requirements under the VCAA.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  The RO provided the veteran with copies of 
the rating decision and the Statement of the Case concerning 
the evaluation of his disability and the rating criteria.  
The veteran presented testimony at a videoconference at a 
hearing before the Board conducted in August 2001.  All 
relevant and available outpatient treatment records were 
obtained and the veteran was provided several VA medical 
examinations, the most recent in March 2000.  The Board is 
unaware of any additional outstanding records pertaining to 
this issue.  Under the circumstances, the Board finds that 
the duty to assist has been satisfied, and no useful purpose 
would be served by remanding this case to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the 
joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
September 1984 rating decision, the veteran was granted 
service connection for residuals of a low back injury, 
characterized as "chronic low back pain," and received a 10 
percent rating dating from February 1984.  In June 1994, the 
veteran filed a claim for an increased rating for his 
service-connected residuals of a low back injury.  In a 
September 1994 rating decision, the RO reconsidered the 10 
percent rating and increased it to 20 percent, effective May 
1994.  The veteran disagreed with the September 1994 rating 
decision, and appealed.  Following an October 1998 Board 
decision in favor of the veteran's claim, the RO, in a 
November 1998 rating decision, increased the rating for the 
veteran's residuals of a low back injury with intervertebral 
disc syndrome to 40 percent, dating from May 1994.  In 
November 1999, the veteran filed a claim for an increased 
rating, and in a May 2000 rating decision, the RO continued 
the 40 percent rating for residuals of a low back injury with 
intervertebral disc syndrome.  The veteran disagreed with the 
May 2000 rating decision and initiated this appeal.  
Essentially, the veteran maintains that the 40 percent rating 
does not accurately reflect the level of impairment of his 
lower back.  

The veteran is presently assigned a 40 percent rating for 
residuals of a low back injury with intervertebral disc 
syndrome, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome), under which a 40 percent 
rating is assigned for symptoms characterized as severe, with 
recurring attacks and with intermittent relief.  Also under 
Diagnostic Code 5293, a 60 percent rating is available for 
manifestations characterized as pronounced, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned 40 percent rating and 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 40 percent at this 
time.  

Reviewing the evidence of record reveals that outpatient 
treatment records from June 1994 to July 1997 show complaints 
of back pain rated by the veteran at 7-9 out of 10; pain 
radiating to the veteran's legs; numbness; and a feeling that 
the veteran was losing his balance.

The reports of VA examinations conducted in July 1995, May 
1997, June 1997 and March 2000 show similar complaints 
including back pain radiating to the veteran's legs, feet and 
toes; numbness; tingling; and paresthesias, as well as a 
tendency for the right leg to give out.  The veteran stated 
that his symptoms were exacerbated by lifting and bending, as 
well as sitting and standing for long periods.  He also 
stated that he was unable to work and that he found normal 
daily activities were difficult.  The report states that he 
wears a brace and uses a cane at times.  Objective findings 
include an antalgic gait, but the observed ability to 
ambulate without assistance; tenderness and soreness over the 
lumbar spine; absence of atrophy in the lower extremities, 
absent Babinski signs bilaterally; motor strength in the 
lower extremities evaluated as 5 out of 5 bilaterally; no 
significant spasms; no muscle or structure abnormalities; no 
increase in kyphosis or scoliosis; some muscular tenderness; 
pain with motion; negative straight leg raising; and 
symmetric reflexes, strength and sensation.

Range of motion measurements taken over this period show July 
1995 findings of spine forward flexion to 65 degrees, and 
rotation on forward bending to 30 degrees; May 1997 findings 
of forward flexion to 50 degrees, and lateral rotation to 25 
degrees; and March 2000 findings of forward flexion to 75 
degrees, and lateral rotation to 20 degrees with pain.  X-
rays from July 1995 show normal vertebral bodies, neural 
arches and disc spaces; normal sacroiliac joints and no 
evidence of arthritis.  X-rays conducted in May 1997 reveal 
no evidence of arthritis, normal sacroiliac joints, and 
normal vertebral bodies, neural arches and disc spaces of the 
lumbar spine.  The examiner in May 1997 described the lumbar 
spine study as normal.  In July 1995, the examiner diagnosed 
chronic low back pain with possible low lumbar nerve 
compression.  In May 1997, the diagnosis was chronic 
lumbosacral strain, and in March 2000, the examiner diagnosed 
residual injury to the lumbosacral spine.

In August 2001, the veteran was afforded a videoconference 
hearing before the Board.  The veteran testified to 
frequently (every day) experiencing pain that radiates down 
his legs.  He also testified to muscle spasms in his upper 
and lower back, which occur on a daily basis.  The veteran 
stated that he was prescribed and had been using a cane for 
the past couple of years.  He stated that he was not able to 
drive due to problems with his leg, and that he had not been 
employed since 1987, a job from which he retired at least 
partly due to his back problems.  The veteran stated that he 
has a problem sitting for any length of time, and that he has 
a problem getting up in the morning.  He testified to 
restless sleep.  He stated that he experiences pain even 
first thing in the morning.  The veteran described his pain 
as constant but increasing with activity.  The veteran stated 
that he had no difficulty with the amount of walking it took 
to get from the bus stop to the hearing room (approximately 
one block).

In view of the evidence presented, the Board finds that the 
veteran's residuals of a low back injury with intervertebral 
disc syndrome is properly rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (intervertebral disc syndrome) at a 40 
percent rating.  The evidence shows that the veteran's 
symptomatology consists of complaints of low back pain 
radiating into the legs and toes, numbness, tingling, 
paresthesias, some weakness; findings of forward flexion 
ranging from 50 degrees to 75 degrees, lateral rotation from 
20 degrees to 30 degrees, negative straight leg raising, 
symmetric reflexes, strength and sensation, absent Babinski 
signs bilaterally, a disc bulge at L5-S1, but normal 
sacroiliac joints, vertebral bodies, neural arches and disc 
spaces, no evidence of arthritis, no significant spasms, and 
no atrophy of the lower extremities.  

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  The veteran's residuals of low back injury 
with intervertebral disc syndrome could also properly be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (spine, 
limitation of motion of, lumbar), under which a 40 percent 
evaluation is assigned for severe symptomatology, but under 
which a 40 percent evaluation is the highest available 
rating.  Similarly, the veteran's symptoms are sufficient to 
receive a 40 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (lumbosacral strain), under which a 40 
percent rating is assigned for symptomatology described as 
severe; with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent evaluation is also the maximum 
available under this diagnostic code.  

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 60 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome).  Although there is evidence 
of neurologic involvement, most recently from the March 2000 
EMG which contains a finding of peripheral neuropathy, the 
examiner described the veteran's symptoms as mild.  In 
examining the veteran's other symptoms, examination reports 
have shown range of motion measurements that range from 50 
degrees to 75 degrees for forward flexion, and from 20 
degrees to 30 degrees for lateral rotation from a flexed 
position.  The most recent March 2000 VA examination shows 75 
degrees of forward flexion and 20 degrees of lateral rotation 
from a flexed position.  The Board finds such measurements 
consistent with only a moderate limitation of motion.  The 
Board also notes such medical findings as absence of atrophy 
in the lower extremities, good motor strength, the ability of 
the veteran to walk without assistance or with the assistance 
of a cane, normal disc spaces, absence of compression of 
vertebral bodies, and absence of arthritis.  When viewed as a 
whole, the Board does not find such symptoms as suggestive of 
"pronounced" intervertebral disc syndrome, affording the 
veteran "little intermittent relief."  Further, there is no 
evidence in the record of a finding of absent ankle jerk, nor 
is there any evidence of significant muscle spasms, both 
symptoms characteristic of the next higher 60 percent level.  

The Board must also note that the VA's General Counsel has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97 (December 1997).  38 C.F.R. 
§ 4.45 provides that the factors of disability regarding 
joints reside in reduction of their normal excursion of 
movements in different planes.  Inquiry will be directed to 
considerations of less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  See 38 
C.F.R §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board notes the veteran's contentions as to pain, and 
particularly pain associated with walking and movement of his 
back.  The veteran describes his pain as "severe" in his 
August 2000 substantive appeal.  However, as noted above, the 
reported findings as to range of motion do not show more than 
moderate loss of motion.  The Board also notes findings of 
good strength and absence of atrophy.  The Board finds that, 
even when consideration is given to additional loss of motion 
due to pain, weakness, fatigue and incoordination, the 
veteran's symptomatology as demonstrated by the medical 
evidence is consistent with "severe" intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief, and most closely approximates the criteria for a 40 
percent rating.  A higher evaluation is not warranted.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's residuals of 
low back injury with intervertebral disc syndrome, his 
complaints and the current clinical manifestations of the 
disability and its effects on the veteran's earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All other pertinent 
aspects of 38 C.F.R. Parts 3 and 4 have also been considered.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, the 
evidence does not support a higher rating, but rather, more 
nearly approximates the criteria for the currently assigned 
40 percent rating.  See 38 C.F.R. § 4.1.  The Board finds 
that, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied.  See 38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on his 
employment, the evidence does not reflect that the veteran's 
service-connected residuals of low back injury with 
intervertebral disc syndrome has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board finds that the requirements for an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  


ORDER

An evaluation in excess of 40 percent for residuals of low 
back injury with intervertebral disc syndrome is denied.



		
RAYMOND F. FERNER 
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

